         Case 19-71499              Doc 11         Filed 11/29/19 Entered 11/29/19 16:01:38                              Desc Main
                                                     Document     Page 1 of 8


 Fill in this information to identify your case:
 Debtor 1           Eric                  James                     Brinegar
                    First Name            Middle Name               Last Name                      Check if this is an amended plan, and list below
                                                                                                   the sections of the plan that have been
 Debtor 2            Regina               Lee                       Brinegar
 (Spouse, if filing) First Name           Middle Name               Last Name                      changed.

 United States Bankruptcy Court for the: WESTERN DISTRICT OF VIRGINIA

 Case number        19-71499
 (if known)



Official Form 113
Chapter 13 Plan                                                                                                                                 12/17


 Part 1:        Notices

To Debtors:      This form sets out options that may be appropriate in some cases, but the presence of an option on the form
                 does not indicate that the option is appropriate in your circumstances or that it is permissible in your judicial
                 district. Plans that do not comply with local rules and judicial rulings may not be confirmable.

                 In the following notice to creditors, you must check each box that applies.

To Creditors:    Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                 You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not
                 have an attorney, you may wish to consult one.

                 If you oppose the plan's treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                 confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                 Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See Bankruptcy
                 Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                 The following matters may be of particular importance. Debtors must check one box on each line to state whether or not
                 the plan includes each of the following items. If an item is checked as "Not Included" or if both boxes are checked,
                 the provision will be ineffective if set out later in the plan.


 1.1    A limit on the amount of a secured claim, set out in Section 3.2, which may result in                      Included           Not included
        a partial payment or no payment at all to the secured creditor

 1.2    Avoidance of a judicial lien or nonpossessory, nonpurchase-money security                                  Included           Not included
        interest, set out in Section 3.4

 1.3    Nonstandard provisions, set out in Part 8                                                                  Included           Not included


 Part 2:        Plan Payments and Length of Plan

2.1    Debtor(s) will make regular payments to the trustee as follows:

                $3,901.00         per       month          for           60       months

       If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make
       the payments to creditors specified in this plan.

2.2    Regular payments to the trustee will be made from future income in the following manner:

       Check all that apply.

            Debtor(s) will make payments pursuant to a payroll deduction order.

            Debtor(s) will make payments directly to the trustee.

            Other (specify method of payment):



Official Form 113                                                         Chapter 13 Plan                                                       page 1
          Case 19-71499             Doc 11         Filed 11/29/19 Entered 11/29/19 16:01:38                               Desc Main
                                                     Document     Page 2 of 8


Debtor:   Eric James Brinegar                                                                      Case number: 19-71499
          Regina Lee Brinegar
2.3   Income tax refunds.

      Check one.

           Debtor(s) will retain any income tax refunds received during the plan term.

           Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the return
           and will turn over to the trustee all income tax refunds received during the plan term.

           Debtor(s) will treat income tax refunds as follows:

2.4   Additional payments.

      Check one.

           None. If "None" is checked, the rest of § 2.4 need not be completed or reproduced.

2.5   The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is                   $234,060.00


 Part 3:      Treatment of Secured Claims

3.1   Maintenance of payments and cure of default, if any.

      Check one.

           None. If "None" is checked, the rest of § 3.1 need not be completed or reproduced.
           The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
           required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either by
           the trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
           disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on a
           proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below as to the
           current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated below are
           controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless otherwise
           ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on that
           collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than by the
           debtor(s).

Name of creditor /                                      Current installment       Amount of       Interest rate      Monthly plan      Estimated total
Collateral                                              payment                   arrearage       on arrearage       payment on        payments by
                                                        (including escrow)        (if any)        (if applicable)    arrearage         trustee
J. Carl Poindexter & Martha Poindexter                            $3,000.00         $6,000.00           0.00%            Pro-Rata      $186,000.00
Real Estate                                             Disbursed by:
                                                            Trustee
                                                            Debtor(s)

3.2   Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

           None. If "None" is checked, the rest of § 3.2 need not be completed or reproduced.




Official Form 113                                                       Chapter 13 Plan                                                             page 2
          Case 19-71499             Doc 11         Filed 11/29/19 Entered 11/29/19 16:01:38                                Desc Main
                                                     Document     Page 3 of 8


Debtor:   Eric James Brinegar                                                                       Case number: 19-71499
          Regina Lee Brinegar
           The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

           The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured claim
           listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed "Amount of secured
           claim". For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim listed in a proof
           of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each listed claim, the value
           of the secured claim will be paid in full with interest at the rate stated below.

           The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5 of
           this plan. If the amount of a creditor's secured claim is listed below as having no value, the creditor's allowed claim will be treated in its
           entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the creditor's total claim
           listed on the proof of claim controls over any contrary amounts listed in this paragraph.

           The holder of any claim listed below as having value in the column headed "Amount of secured claim" will retain the lien on the
           property interest of the debtor(s) or the estate(s) until the earlier of:

           (a) payment of the underlying debt determined under nonbankruptcy law, or

           (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

Name of creditor /                   Estimated         Value of         Amount of         Amount of        Interest     Monthly            Estimated total
Collateral                           amount of         collateral       claims            secured          rate         payment to         of monthly
                                     creditor's                         senior to         claim                         creditor           payments
                                     total claim                        creditor's
                                                                        claim
Treasurer of Franklin County     $8,601.55             $302,200.00               $0.00       $8,601.55      0.00%             Pro-Rata         $8,601.55
1971 Lovely Valley Road, Wirtz, VA 24184

Treasurer of Franklin County            $1,096.00        $24,500.00              $0.00       $1,096.00      0.00%             Pro-Rata         $1,096.00
Lot 3

Treasurer of Franklin County            $1,145.17        $22,300.00              $0.00       $1,145.17      0.00%             Pro-Rata         $1,145.17
Lot 2

Treasurer of Franklin County            $1,241.69        $34,000.00              $0.00       $1,241.69      0.00%             Pro-Rata         $1,241.69
Lot 22

3.3   Secured claims excluded from 11 U.S.C. § 506.

      Check one.

           None. If "None" is checked, the rest of § 3.3 need not be completed or reproduced.

           The claims listed below were either:

           (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle acquired
           for the personal use of the debtor(s), or

           (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

           These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by the
           trustee or directly by the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a proof
           of claim filed before the filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In the
           absence of a contrary timely filed proof of claim, the amounts stated below are controlling. The final column includes only payments
           disbursed by the trustee rather than by the debtor(s).

Name of creditor /                                                    Amount of claim       Interest    Monthly plan             Estimated total
Collateral                                                                                  rate        payment                  payments by trustee
Titlemax of Virginia, Inc                                                    $3,500.00        7.00%                Pro-Rata                  $4,170.67
2008 Mercedes GL550 (approx. 280,000 miles)                                                             Disbursed by:
                                                                                                            Trustee
                                                                                                            Debtor(s)




Official Form 113                                                       Chapter 13 Plan                                                           page 3
          Case 19-71499               Doc 11         Filed 11/29/19 Entered 11/29/19 16:01:38                               Desc Main
                                                       Document     Page 4 of 8


Debtor:   Eric James Brinegar                                                                        Case number: 19-71499
          Regina Lee Brinegar
3.4   Lien avoidance.

      Check one.

             None. If "None" is checked, the rest of § 3.4 need not be completed or reproduced.

             The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

             The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to
             which the debtor(s) would have been entitled under 11 U.S.C. § 522(b). Unless otherwise ordered by the court, a judicial lien or
             security interest securing a claim listed below will be avoided to the extent that it impairs such exemptions upon entry of the order
             confirming the plan. The amount of the judicial lien or security interest that is avoided will be treated as an unsecured claim in Part 5 to
             the extent allowed. The amount, if any, of the judicial lien or security interest that is not avoided will be paid in full as a secured claim
             under the plan. See 11 U.S.C. § 522(f) and Bankruptcy Rule 4003(d). If more than one lien is to be avoided, provide the information
             separately for each lien.
Information regarding judicial              Calculation of lien avoidance                                              Treatment of remaining
lien or security interest                                                                                              secured claim

Name of creditor                            a. Amount of lien                                         $5,485.00        Amount of secured claim after
Action Installers Inc                                                                                                  avoidance (line a minus line f)
                                            b. Amount of all other liens                           $596,084.41
                                            c. Value of claimed exemptions                                 $4.00
                                                                                                                       Interest rate (if applicable)
Collateral
Real Estate                                 d. Total of adding lines a, b, and c                   $601,573.41
                                            e. Value of debtor(s)' interest in property            $383,000.00
                                                                                                                       Monthly payment on
                                                                                                                       secured claim
                                            f. Subtract line e from line d.                        $218,573.41
Lien identification (such as
judgment date, date of lien
recording, book and page number)            Extent of exemption impairment                                             Estimated total payments on
                                            (Check applicable box)                                                     secured claim
                                                 Line f is equal to or greater than line a.
                                                 The entire lien is avoided. (Do not complete the next column.)
                                                 Line f is less than line a.
                                                 A portion of the lien is avoided. (Complete the next column.)


Information regarding judicial              Calculation of lien avoidance                                              Treatment of remaining
lien or security interest                                                                                              secured claim

Name of creditor                            a. Amount of lien                                         $7,000.00        Amount of secured claim after
Bill Gerrow                                                                                                            avoidance (line a minus line f)
                                            b. Amount of all other liens                           $596,084.41
                                            c. Value of claimed exemptions                                 $4.00
                                                                                                                       Interest rate (if applicable)
Collateral
Real Estate                                 d. Total of adding lines a, b, and c                   $603,088.41
                                            e. Value of debtor(s)' interest in property            $383,000.00
                                                                                                                       Monthly payment on
                                                                                                                       secured claim
                                            f. Subtract line e from line d.                        $220,088.41
Lien identification (such as
judgment date, date of lien
recording, book and page number)            Extent of exemption impairment                                             Estimated total payments on
                                            (Check applicable box)                                                     secured claim
                                                 Line f is equal to or greater than line a.
                                                 The entire lien is avoided. (Do not complete the next column.)
                                                 Line f is less than line a.
                                                 A portion of the lien is avoided. (Complete the next column.)




Official Form 113                                                             Chapter 13 Plan                                                      page 4
          Case 19-71499              Doc 11         Filed 11/29/19 Entered 11/29/19 16:01:38                                Desc Main
                                                      Document     Page 5 of 8


Debtor:   Eric James Brinegar                                                                       Case number: 19-71499
          Regina Lee Brinegar
Information regarding judicial             Calculation of lien avoidance                                              Treatment of remaining
lien or security interest                                                                                             secured claim

Name of creditor                           a. Amount of lien                                         $6,740.50        Amount of secured claim after
Carilion Franklin Memorial                                                                                            avoidance (line a minus line f)
Hospital                                   b. Amount of all other liens                           $596,084.41
                                           c. Value of claimed exemptions                                 $4.00
                                                                                                                      Interest rate (if applicable)
Collateral
Real Estate                                d. Total of adding lines a, b, and c                   $602,828.91
                                           e. Value of debtor(s)' interest in property            $383,000.00
                                                                                                                      Monthly payment on
                                                                                                                      secured claim
                                           f. Subtract line e from line d.                        $219,828.91
Lien identification (such as
judgment date, date of lien
recording, book and page number)           Extent of exemption impairment                                             Estimated total payments on
                                           (Check applicable box)                                                     secured claim
                                                Line f is equal to or greater than line a.
                                                The entire lien is avoided. (Do not complete the next column.)
                                                Line f is less than line a.
                                                A portion of the lien is avoided. (Complete the next column.)


3.5   Surrender of collateral.

      Check one.

             None. If "None" is checked, the rest of § 3.5 need not be completed or reproduced.


 Part 4:        Treatment of Fees and Priority Claims

4.1   General

      Trustee's fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
      without postpetition interest.

4.2   Trustee's fees

      Trustee's fees are governed by statute and may change during the course of the case but are estimated to be                10%         of plan
      payments; and during the plan term, they are estimated to total  $23,406.00       .

4.3   Attorney's fees

      The balance of the fees owed to the attorney for the debtor(s) is estimated to be          $3,876.00        .

4.4   Priority claims other than attorney's fees and those treated in § 4.5.

      Check one.

             None. If "None" is checked, the rest of § 4.4 need not be completed or reproduced.
4.5   Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

      Check one.

             None. If "None" is checked, the rest of § 4.5 need not be completed or reproduced.




Official Form 113                                                            Chapter 13 Plan                                                      page 5
          Case 19-71499             Doc 11        Filed 11/29/19 Entered 11/29/19 16:01:38                              Desc Main
                                                    Document     Page 6 of 8


Debtor:   Eric James Brinegar                                                                    Case number: 19-71499
          Regina Lee Brinegar


 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1   Nonpriority unsecured claims not separately classified.

      Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
      providing the largest payment will be effective. Check all that apply.

           The sum of

                          of the total amount of these claims, an estimated payment of

           The funds remaining after disbursements have been made to all other creditors provided for in this plan.

      If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately    $25.00
      Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2   Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

           None. If "None" is checked, the rest of § 5.2 need not be completed or reproduced.

5.3   Other separately classified nonpriority unsecured claims. Check one.

           None. If "None" is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1   The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other
      executory contracts and unexpired leases are rejected. Check one.

           None. If "None" is checked, the rest of § 6.1 need not be completed or reproduced.

 Part 7:      Vesting of Property of the Estate

7.1   Property of the estate will vest in the debtor(s) upon

      Check the applicable box:

           plan confirmation.

           entry of discharge.

           other:

 Part 8:      Nonstandard Plan Provisions

8.1   Check "None" or List Nonstandard Plan Provisions

           None. If "None" is checked, the rest of Part 8 need not be completed or reproduced.




Official Form 113                                                     Chapter 13 Plan                                                         page 6
            Case 19-71499              Doc 11      Filed 11/29/19 Entered 11/29/19 16:01:38                             Desc Main
                                                     Document     Page 7 of 8


Debtor:     Eric James Brinegar                                                                  Case number: 19-71499
            Regina Lee Brinegar
Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise
included in the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box "Included" in § 1.3.

A. Attorney Fees
Attorneys Fees noted in Provision 4.3 shall be approved on the confirmation date unless previously objected to.
Attorneys fees shall be paid ahead of all other claims except adequate protection payments, conduit mortgage
payments, or any allowed claims arising under 11 USC sec. 507(a)(1) (which claim shall be paid concurrently with legal
fees), if any, which shall be treated in accordance with the notice in Paragraph 3.C.


B. Treatment and Payment of Claims
All creditors must timely file a proof of claim to
1. receive payment from the Trustee.
2. If a claim is scheduled as unsecured and the creditor files a claim alleging the claim is secured but does not timely
object to confirmation of the Plan, the creditor may be treated as unsecured for purposes of distribution under the
Plan. This paragraph does not limit the right of the creditor to enforce its lien, to the extent not avoided or provided for
in this case, after the debtor(s) receive a discharge.
3. If a claim is listed in the plan as secured and the creditor files a proof of claim alleging the claim is unsecured, the
creditor will be treated as unsecured for purposes of distribution under the Plan.
4. The Trustee may adjust the monthly disbursement amount as needed to pay an allowed secured claim in full.


 Part 9:         Signatures:

9.1      Signatures of Debtor(s) and Debtor(s)' Attorney

If the Debtor(s) do not have an attorney, the Debtor(s) must sign below; otherwise the Debtor(s) signatures are optional. The attorney for the
Debtor(s), if any, must sign below.



X     /s/ Eric James Brinegar                                           X   /s/ Regina Lee Brinegar
      Signature of Debtor 1                                                 Signature of Debtor 2

      Executed on 11/29/2019                                                Executed on 11/29/2019
                  MM / DD / YYYY                                                        MM / DD / YYYY


X     /s/ Shannon D. Cox                                                Date 11/29/2019
      Signature of Attorney for Debtor(s)                                    MM / DD / YYYY

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the
wording and order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any
nonstandard provisions included in Part 8.




Official Form 113                                                     Chapter 13 Plan                                                        page 7
          Case 19-71499             Doc 11         Filed 11/29/19 Entered 11/29/19 16:01:38                            Desc Main
                                                     Document     Page 8 of 8


Debtor:   Eric James Brinegar                                                                    Case number: 19-71499
          Regina Lee Brinegar

Exhibit: Total Amount of Estimated Trustee Payments
     The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the
     amounts set out below and the actual plan terms, the plan terms control.


a.   Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                        $186,000.00
b.   Modified secured claims (Part 3, Section 3.2 total)                                                                  $12,084.41
c.   Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                              $4,170.67
d.   Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                         $0.00
e.   Fees and priority claims (Part 4 total)                                                                              $27,282.00
f.   Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                             $4,522.92
g.   Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                              $0.00
h.   Separately classified unsecured claims (Part 5, Section 5.3 total)                                                         $0.00
i.   Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                   $0.00
j.   Nonstandard payments. (Part 8, total)                                                                                      $0.00
                                                                                                            +
     Total of lines a through j                                                                                         $234,060.00




Official Form 113                                                 Chapter 13 Plan - Exhibit                                             page 1
